Citation Nr: 1233769	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an earlier effective date prior to April 14, 1997, for the grant of post traumatic stress disorder (PTSD) for accrued benefits purposes. 

2.  Entitlement to an earlier effective date prior to September 23, 1998, for the grant of bilateral hearing loss, to include on the basis of clear and unmistakable error for accrued benefits purposes. 

3.  Entitlement to an earlier effective date prior to September 23, 1998, for the grant of tinnitus for accrued benefits purposes. 






REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran had active military service from May 1944 to October 1945.  He died in April 2006.  The appellant is his surviving spouse. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This case was remanded by the Board in January 2011 for additional development, to include affording the Veteran proper notice.  A review of the record indicates that the RO has substantially complied with Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the January 2011 remand also addressed the issue of entitlement to service connection for the cause of the Veteran's death.  However, in a May 2012 rating decision, the RO granted this benefit in full.  As such, it is no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On April 14, 1997, the Veteran submitted a formal claim seeking entitlement to service connection for PTSD; prior to this date, there were no formal or informal claims for service connection for PTSD.

2.  The Veteran met the eligibility requirements, except for the filing of a claim, for the award of service connection for PTSD as of April 11, 1980.

3.  In an unappealed March 1989 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The rating decision was based on the facts as they were known at the time, and constituted a reasonable exercise of rating judgment.

4.  There were no formal or informal claims for service connection for bilateral hearing loss between the March 1989 denial and the Veteran's September 23, 1998 petition to reopen the previously-denied claim.

5.  On September 23, 1998, the Veteran submitted a formal claim seeking entitlement to service connection for tinnitus; prior to this date, there were no formal or informal claims for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 14, 1996, for the grant of service connection for PTSD, have been met for the purpose of accrued benefits.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 5121 (West 2002); 38 C.F.R. §§ 3.1(p), 3.105(a), 3.151, 3.155, 3.400, 3.1000 (2011).

2.  The criteria for an effective date earlier than September 23, 1998, for the grant of service connection for bilateral hearing loss, to include on the basis of CUE, have not been met; as such, the requirements for payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 5121 (West 2002); 38 C.F.R. §§ 3.1(p), 3.105(a), 3.151, 3.155, 3.400, 3.1000 (2011).

3.  The criteria for an effective date earlier than September 23, 1998, for the grant of service connection for tinnitus have not been met; as such, the requirements for payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 5121 (West 2002); 38 C.F.R. §§ 3.1(p), 3.105(a), 3.151, 3.155, 3.400, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the appellant was sent correspondence in February 2011 and May 2011 that provided all required information.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was issued by May 2011, and the claims were thereafter readjudicated in June 2012.  Accordingly, any timing deficiency has here been appropriately cured.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the claimant in the development of the claim.  Insofar, however, as the instant claim is one for accrued benefits, only the evidence on file (including constructively of record) may be considered.  Insofar as there is no suggestion of outstanding VA records to obtain, the Board finds that no further assistance is required.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Accrued Benefits Claims

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even is such evidence was not physically located in the VA claim folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2011). 

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

Here, in a September 2002 rating decision, the RO granted the Veteran entitlement to service connection for PTSD with an evaluation of 50 percent effective April 14, 1997; entitlement to service connection for bilateral hearing loss with an evaluation of 20 percent effective September 23, 1998; and entitlement to service connection for tinnitus with an evaluation of 10 percent effective September 23, 1998.  

In September 2002 and November 2002, the Veteran submitted notices of disagreement arguing that his effective date for PTSD should be April 15, 1945, but no later than April 12, 1965; and that his effective dates for bilateral hearing loss and tinnitus should be April 15, 1945.  The Veteran died in April 2006 while these claims were still pending.  In August 2006, the appellant filed the current claim for accrued benefits.  

Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  The exception to this is that as for claims for disability compensation based on direct service connection, the effective date to be assigned is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 C.F.R. § 3.400(b)(2)(i). 

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision; after receipt of a statement of the case from the RO, the Veteran has sixty days from the date of the letter notifying him of the statement of the case or within the remainder, if any, of the one-year period from the date of the letter notifying him of action on appeal.  38 C.F.R. § 20.302.  If the appeal is not perfected within the allowed time period, then the rating decision becomes final.  38 C.F.R. § 20.1103 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE). Id., 20 Vet. App. at 299.  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. § 3010 (1985); 38 C.F.R. § 3.151(a) (2011). 

Alternatively, a claim of CUE is a collateral attack upon an otherwise final RO rating decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo v. Brown, 6 Vet. App. 40, 45 (1993).  Therefore, a Veteran who seeks retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who attempts to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

The Court has stated that CUE is a very specific and rare kind of "error."  It is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (upholding the validity of 38 C.F.R. § 3.105(a)); see also 38 U.S.C.A. § 5109A (West 2002) and 38 C.F.R. § 3.105(a) (2011). 

A determination that a prior decision involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebateable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. 

Therefore, in order to determine whether the rating decision at issue here involved CUE, with respect to the claims on appeal, the Board must review the evidence that was of record at the time of those decisions.  A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior unappealed decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 3 Vet. App. at 314, and Luallen v. Brown, 8 Vet. App. 92, 95 (1995)). 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary. 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c). 

Entitlement to an Earlier Effective Date Prior to April 14, 1997, for PTSD

The Veteran seeks an earlier effective date prior to April 14, 1997, for PTSD.  The Veteran separated from active duty service in October 1945.  His service treatment records did not reveal any psychiatric diagnoses, and his October 1945 separation examination report indicated that his neurological and psychiatric diagnoses were both normal.  In November 1949, the Veteran filed a VA Adjudication Form 526, Veteran's Application for Pension or Compensation for Disability Resulting from Service in the Active Military or Naval Forces of the United States.  This application included two disabilities for which compensation was sought: (1) "Arm Condition due to War Service Wound" and (2) "deafness."

In April 1950, in support of his claim, the Veteran submitted correspondence from his spouse and father-in-law.  The spouse's correspondence described the Veteran's complaints of arm pain, but also indicated that, "I also immediately after his discharge became aware of the difference in his mental faculties.  He never seemed to know much of anything anybody asked him.  He was very slow in thinking.  Lately he has had headaches, dizziness, and has lost consciousness suddenly."  The father-in-law's correspondence described the Veteran's physical wounds on his face and right arm, but also indicated, "That immediately after his discharge I also became aware of a difference in his mental faculties, notably, that he was slow in thinking, slow in answering questions and slow in understanding whatever was asked him.  That he has been complaining lately of head aches [sic], dizziness, and has lost consciousness suddenly around 6 or 7 times while conversing with friends and relatives."

The Veteran was afforded a VA examination in March 1950, at which time he described suffering from ear aches and numbness of the right temple which were "causing [him] nervous breakdown."  However, the examiner did not diagnose the Veteran as having any psychiatric disorder.  

In an April 1950 rating decision, the RO granted the Veteran entitlement to service connection for residuals of a shell wound injury to the right arm, a disorder of a lower radicular nerve group causing reduced grip in the right hand, residuals of a scar of the right cheek, and otitis media.  This rating did not address any alleged psychiatric disorders.  The Veteran did not appeal this rating decision. 

In correspondence dated April 14, 1965, the Hospital Trust Officer of Patton State Hospital in Patton, California, notified VA that the Veteran was admitted for care and treatment on April 12, 1965, as a mentally ill person.  The correspondence inquired as to whether the Veteran had any service-connected or nonservice-connected disabilities of record, and if benefits were being paid for such disabilities.  If no claim was on file, VA was asked to treat the correspondence as an informal claim for monetary benefits filed on behalf of the Veteran, and to consider the correspondence as a request for authorization of treatment and transportation at VA's expense.  The letter closed by indicating that medical information would be submitted to VA when available.  On April 20, 1965, VA replied that the Veteran was service connected for gunshot wounds and received $156.00 monthly.  On April 23, 1965, the Patton State Hospital notified VA that the Veteran had been discharged.  The April 1965 treatment records from Patton State Hospital, diagnosing the Veteran as having psychoneurotic reaction, depressive reaction, sociopathic personality disturbance, and alcoholism, were not submitted until after the Veteran filed a formal claim for PTSD in April 1997.  

On April 14, 1997, the RO received the Veteran's request "to reopen compensation claim for a 'new' condition" of PTSD. 

In an October 1997 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD because there was no diagnosis of PTSD by VA standards.  Subsequently, in a September 2002 rating decision, the RO found CUE in the previous October 1997 decision and granted the Veteran entitlement to service connection for PTSD with an evaluation of 50 percent effective April 14, 1997, the date of his claim.  

In September 2002 and November 2002, the Veteran submitted notices of disagreement arguing that his effective date for PTSD should be April 15, 1945, but no later than April 12, 1965.  The Veteran seemed to argue that the written statements submitted by his spouse and father-in-law in April 1950 constituted a claim for entitlement to service connection for PTSD.  In the alternative, the Veteran argued that an April 1965 correspondence to VA from his treating physician at Patton State Hospital opining that his mental condition was service connected constituted a claim for entitlement to service connection for PTSD.  

However, the Board finds that the Veteran did not file a formal claim for PTSD until April 14, 1997.  His November 1949 Application for Pension or Compensation for Disability Resulting from Service in the Active Military or Naval Forces of the United States included only two disabilities for which compensation was sought: and arm disorder and deafness.  Even though PTSD was not a recognized psychiatric disorder at the time, the Board notes that the Veteran's November 1949 application did not include a claim of entitlement to service connection for any type of psychiatric disorder.  

To the extent that the appellant argues that the written statements submitted by the Veteran's spouse and father-in-law in April 1950 constituted a claim for entitlement to service connection for PTSD, the Board reiterates that any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  However, the Board emphasizes that the Veteran's spouse and father-in-law were not claimants in April 1950, were not the Veteran's duly authorized representatives, and were not Members of Congress.  Moreover, there was no indication that the Veteran was not sui juris.  In addition, although the April 1950 correspondences described psychiatric symptomatology along with the physical symptomatology for which the Veteran was seeking entitlement to service connection, they did not explicitly indicate an intent to apply for one or more benefits under the laws administered by VA.  As such, the April 1950 correspondences cannot be considered informal claims of entitlement to service connection.  Similarly, the statements made by the Veteran at his March 1950 VA examination that he suffered from ear aches and numbness of the right temple which were "causing [him] nervous breakdown" did not explicitly indicate an intent to apply for entitlement to service connection for a nervous disorder.  

To the extent that the appellant argues that an April 1965 correspondence to VA from the Veteran's treating physician at Patton State Hospital opining that his mental condition was service connected constituted a claim for entitlement to service connection for PTSD, the Board finds that the April 1965 correspondence has been mischaracterized by the Veteran and appellant.  The April 1965 correspondence associated with the claims file was not authored by his treating physician, nor did it opine that his mental condition was service connected.  Rather, as discussed above, the correspondence was authored by the Hospital Trust Officer and inquired as to whether the Veteran had any service-connected or nonservice-connected disabilities of record, and if benefits were being paid for such disabilities.  If no claim was on file, VA was asked to treat the correspondence as an informal claim for monetary benefits filed on behalf of the Veteran, and to consider the correspondence as a request for authorization of treatment and transportation at VA's expense.  However, as VA replied on April 20, 1965, a claim was indeed on file, and therefore the correspondence from Patton State Hospital was no longer to be treated as an informal claim for monetary benefits filed on behalf of the Veteran.  The Trust Officer indicated that medical information concerning the Veteran's admission would be forwarded to VA as soon as possible, suggesting that this initial correspondence from Patton State Hospital did not constitute medical evidence or a formal medical diagnosis.  Moreover, when the medical records of the Veteran's April 1965 psychiatric treatment were made available to VA after he filed his April 1997 claim of entitlement to service connection for PTSD, the evidence did not include an opinion linking the Veteran's psychiatric symptoms to military service.  

As there is no evidence of VA receipt of a written claim, formal or informal, for service connection until at least April 14, 1997, the Board finds that April 14, 1997 is the date of the Veteran's claim.  

The Board points out that April 1997 is more than a year after separation from active service, and thus the effective date for the award of service connection can not be the day after his discharge.  

The Board points out, however, that in VAOPGCPREC 26-97, VA's Office of General Counsel held that the addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a liberalizing VA issue for the purposes of 38 C.F.R. § 3.114(a) (2011).  The opinion went on to hold that to be applicable, the record must show that the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980.  Pursuant to 38 C.F.R. § 3.114(a), if the application for benefits is filed more than one year after the date of the liberalizing law or VA issue, an effective date up to one year prior to the date of claim may be awarded.

In reviewing the record, the Board finds it noteworthy that while PTSD itself had not been diagnosed in the Veteran until well after April 1980, by 1965 he clearly was afflicted with a psychoneurosis.  Given his clear exposure to combat, the Board finds that the Veteran met the eligibility requirements for service connection for PTSD as of April 11, 1980, namely the presence of an event in service, and a confirmed diagnosis of the class of psychiatric impairment to which PTSD belongs.  Accordingly, the Board finds that the appellant is entitled, for accrued benefits purposes, to the assignment of an effective date of April 14, 1996, for the Veteran's award of service connection for PTSD.

To the extent that the appellant alleges CUE in the September 2002 rating decision that granted the Veteran entitlement to service connection for PTSD and assigned an effective date of April 14, 1997, the Board points out that it was this same rating action from which the Veteran initiated the appeal leading to the current claim by the appellant.  As that rating action thus was never properly final, the question of whether the rating action contained CUE is inapplicable.
 

Entitlement to an Earlier Effective Date Prior to
September 23, 1998, for Bilateral Hearing Loss

The Veteran also seeks an earlier effective date prior to September 23, 1998, for bilateral hearing loss.  The Veteran separated from active duty service in October 1945.  His service treatment records indicated that he scored 15/15 on the whispered voice test both upon his induction examination in March 1944 and his separation examination in October 1945; however, a treatment report dated in May 1945 indicated that the Veteran was diagnosed with deafness in his right ear, although his hearing was noted to again be within normal range after impacted cerumen was removed at that time.  In November 1949, the Veteran filed a VA Adjudication Form 526, Veteran's Application for Pension or Compensation for Disability Resulting from Service in the Active Military or Naval Forces of the United States.  This application included "deafness" as a disability for which compensation was sought.  

The Veteran was afforded a VA examination in March 1950, at which time he was diagnosed as having bilateral, chronic otitis media as well as bilateral deafness, more severe on the left, following a shrapnel wound.  

In an April 1950 rating decision, the RO granted the Veteran entitlement to service connection for residuals of a shell wound injury to the right arm, a disorder of a lower radicular nerve group causing reduced grip in the right hand, residuals of a scar of the right cheek, and otitis media (also referred to as an "ear condition" in the decision).  Although the Veteran's ear disorder was found to be service connected as otitis media, the decision did not explicitly address any hearing loss.  The Veteran did not appeal this rating decision. 

The Veteran apparently believed that his service connected otitis media disability encompassed his bilateral hearing loss, because in August 1988, he sought an increased evaluation for his service-connected "hearing condition," which he alleged had greatly worsened since it was last examined.  In correspondence dated in September 1988, the RO informed the Veteran that he was service-connected for otitis media, ear infection, rather than bilateral hearing loss.  In response, the Veteran filed a notice of disagreement with the September 1988 letter in October 1988, which the RO interpreted as a claim of entitlement to service connection for bilateral hearing loss.  However, in a March 1989 rating decision, the RO denied service connection for hearing loss because the Veteran's October 1945 separation examination showed that he scored 15/15 on the whispered voice test.  Again, the Veteran did not appeal this rating decision.

The Veteran petitioned to reopen his claim of entitlement to service connection for bilateral hearing loss in correspondence received by the RO on September 23, 1998.  In a September 2002 rating decision, the RO granted entitlement to service connection for bilateral hearing loss with an evaluation of 20 percent effective September 23, 1998, the date that his petition to reopen the previously-denied claim was received by the RO.  

In September 2002 and November 2002, the Veteran submitted notices of disagreement arguing that his effective date for bilateral hearing loss should be April 15, 1945.  The Veteran argued that the May 1945 service treatment report noting that his hearing was within normal range following the removal of impacted cerumen was in error, and that he was subsequently diagnosed as having bilateral deafness at the time of his March 1950 VA examination.  

Although the Veteran maintained that the effective date of service connection for bilateral hearing loss should revert to the day after his discharge from service, there is simply no legal basis for doing so.  When, as here, service connection is based on the receipt of new and material evidence following a final decision, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Therefore, even if bilateral hearing loss had first been manifested in service, the date of receipt of the application to reopen his claim controls.  In this regard, the Board has found no communication, received by VA between the time of the final March 1989 rating action and the September 23, 1998, application to reopen which could even be construed as an informal request to reopen the Veteran's claim.  Thus, the Veteran does not meet the criteria for an effective date prior to September 23, 1998, for a grant of service connection for bilateral hearing loss.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to the extent that the appellant alleges CUE in the March 1989 rating decision that denied service connection for bilateral hearing loss and assigned an effective date of September 23, 1998, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the March 1989 rating decision and that the statutory and regulatory provisions extant at the time were correctly applied.  

The Board must again emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The Board finds that there was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  The appellant's request for revision of the RO's March 1989 decision is denied. 

Entitlement to an Earlier Effective Date Prior to
September 23, 1998, for Tinnitus

The Veteran also seeks an earlier effective date prior to September 23, 1998, for tinnitus.  The Veteran separated from active duty service in October 1945.  His service treatment records do not reveal any complaints or diagnoses of tinnitus.  In November 1949, the Veteran filed a VA Adjudication Form 526, Veteran's Application for Pension or Compensation for Disability Resulting from Service in the Active Military or Naval Forces of the United States.  This application included two disabilities for which compensation was sought: (1) "Arm Condition due to War Service Wound" and (2) "deafness."  Notably, it did not include a claim for tinnitus.  

The Veteran was afforded a VA examination in March 1950, at which time the Veteran reported transient "buzzing" in his right ear since the time of his in-service shrapnel wound which would occur approximately once per month and would last anywhere from 15 to 20 minutes.  The Veteran was diagnosed as having recurrent tinnitus aurium in the right ear.  

In an April 1950 rating decision, the RO granted the Veteran entitlement to service connection for residuals of a shell wound injury to the right arm, a disorder of a lower radicular nerve group causing reduced grip in the right hand, residuals of a scar of the right cheek, and otitis media (also referred to as an "ear condition" in the decision).  Although otitis media was found to be service connected, the decision did not address any tinnitus.  The Veteran did not appeal this rating decision. 

The Veteran filed a formal claim for entitlement to service connection for tinnitus which was received by the RO on September 23, 1998.  In a September 2002 rating decision, the RO granted entitlement to service connection for tinnitus with an evaluation of 10 percent effective September 23, 1998, the date that his claim was received by the RO.  

In September 2002 and November 2002, the Veteran submitted notices of disagreement arguing that his effective date for tinnitus should be April 15, 1945.  The Veteran argued he was diagnosed as having bilateral tinnitus at the time of his March 1950 VA examination.  

Although the Veteran maintained that the effective date of service connection for tinnitus should revert to the day after his discharge from service, there is simply no legal basis for doing so.  The Board finds that the Veteran did not file a formal claim for tinnitus until September 23, 1998.  His November 1949 Application for Pension or Compensation for Disability Resulting from Service in the Active Military or Naval Forces of the United States included only two disabilities for which compensation was sought: an arm disorder and deafness.  The Board emphasizes that the Veteran's November 1949 application did not include a claim of entitlement to service connection for tinnitus.  

To the extent that the Veteran argues that the diagnosis of tinnitus at his March 1950 VA examination constituted a claim for entitlement to service connection for tinnitus, the Board reiterates that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  However, the Board emphasizes that although the March 1950 VA examination report diagnosed tinnitus precipitated by an in-service shrapnel wound, it did not explicitly indicate an intent to apply for one or more benefits under the laws administered by VA.  

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's September 1998 claim was not predated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection tinnitus was filed earlier than September 23, 1998.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  As such, the March 1950 examination report cannot be considered informal claim of entitlement to service connection. 

Thus, the Veteran does not meet the criteria for an effective date prior to September 23, 1998, for a grant of service connection for tinnitus.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to the extent that the appellant alleges CUE in the September 2002 rating decision that granted the Veteran entitlement to service connection for tinnitus and assigned an effective date of September 23, 1998, the Board notes that the decision was never properly final, as it was the decision from which the Veteran appealed, and which ultimately led to the appellant's appeal. 


ORDER

An earlier effective date of April 14, 1996, for the award of PTSD for the purpose of accrued benefits is granted. 

An earlier effective date prior to September 23, 1998, for bilateral hearing loss, to include on the basis of CUE for accrued benefits purposes is denied. 

An earlier effective date prior to September 23, 1998, for tinnitus is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


